Affirmed; Opinion Filed January 30, 2013.




                                            In The
                                      (uitrt nf Apitt
                          .Fift1! itatritt uf Lixaa at aftai
                                        No. 05-11-01570-CR

                            BILIN CORNEL FRITZ, Appellant
                                                 V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-45969-W

                                 MEMORANDUM OPINION
                           Before Justices FitzGerald, Fillmore and Evans
                                      Opinion by Justice Evans
        Billy Comet Fritz pleaded guilty before a jury to aggravated robbery. The jury found

appellant guilty and, after finding two enhancement paragraphs true, sentenced him to fifty

years’ confinement. He now complains in a single issue that the trial court erred in admitting

portions of his penitentiary packet. We affirm. The background of the case and the evidence

adduced at trial are well known to the parties, and therefore we limit recitation of the facts. We

issue this memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the

law to be applied in the case is well settled.

       After appellant pleaded guilty, the State offered appellant’s pen packet into evidence.

The packet included judgments and sentences demonstrating his convictions for, among other

crimes, two attempted capital murders. The defense objected.
        [O]n. July 26
               .   .
                      th,
                            1985, the date of the offense,. two of the cases contained in
                                                             .   .


        this pen packet F86-97245 and F86-97246. at that point Mr. Fritz was a juvenile
        and he was certified by the Court to be tried as an adult This pen packet does not
        contain any documentation of the certification of him being tried as an adult. I
        would object to it being incomplete.. to prove what it purports to prove.
                                                .




The trial court overruled the objection and admitted the pen packet into evidence.           When

appellant later testified, he admitted he had been certified to be tried as an adult for two

attempted capital murders when he was sixteen years old.

        Appellant contends in his sole issue that the trial court erred by admitting into evidence

the portion of the pen packet showing his convictions for the twop capital murders. He

contends the convictions were inadmissible because the State failed to include documentation of

his certification from the juvenile court for appellant to be tried as an adult He argues not that

the previous convictions were void but rather that the proof of the convictions was incomplete.

         When the State introduces a pen packet connecting an appellant with a prior judgment

and sentence, it establishes prima ficie proof of the prior conviction. See Cunningham v. State.

815 S.W.2d 313, 315 (Tex. App.—Dallas 1991, no pet). Once the State makes a prima facie

showings there is a presumption of regularity of the judgment that must prevail for purposes of

the admission of the conviction in the absence of an affirmative showing to the contrary. See id.

Any defects in the pen packet go to the weight of the evidence, not the admissibility of the

evidence. See, eg., Davila v. State, 930 S.W.2d 641,653 (Tex. App.—El Paso 1996, pet refd)

(discussing failure to attach fingerprint card to pen packet).

       At the point the State connected appellant to the judgments and sentences for the

attempted capital murders, the burden shifted to appellant to affirmatively show a defect that

proved the convictions were void because he was never certified to be tried as an adult See

Johnson v. State, 725 S.W.2d 245,247 (rex. Crim. App. 1987). He made no such showing. We

therefore resolve appellant’s sole issue agsint him.

                                                    2
       We affirm the trial court’s judgment,




                                               DA        EVANS
                                               JUSTICE

Do Not Publish
TEx. R. App. P. 47
ii 1570F.U05
                                (niirt of A1pia1i
                        .fiftI 1iitrirt of exw at Ja1iw
                                        JUDGMENT

Billy Come! Fritz, Appellant                       On Appeal from the 363rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-11-01570-CR         V.                      Trial Court Cause No. F10-45969-W.
                                                   Opinion delivered by Justice Evans,
The State of Texas, Appellee                       Justices FitzGerald and Fillmore
                                                   participating.

       Based on the Court’s opinion of’ this date, the judgment of the trial court is AFF1RME1).


Judgment entered this 30th day of January. 2013.




                                                   .VANS